     Case 5:20-cv-00647 Document 20 Filed 11/19/20 Page 1 of 6 PageID #: 126

                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


CYNTHIA JAFARY,

                              Plaintiff,

v.                                                CIVIL ACTION NO. 5:20-cv-00647

CITY OF BECKLEY,
a municipal corporation;
JUSTIN WARD,
in his individual and official capacities; and
ZANE ENGLAND,
in his individual and official capacities

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

     I.       Introduction

           Pending before the court is a Motion to Set Aside Default [ECF No. 14] filed by

Defendants City of Beckley, Justin Ward, and Zane England. The plaintiff has filed

a response [ECF No. 17] to this motion and do not oppose the relief requested by

Defendants. For the reasons discussed below and no objection appearing, this motion

is GRANTED, and the entry of default is SET ASIDE.

     II.      Background

           Plaintiff commenced this civil action by filing a complaint in this Court on

September 30, 2020. The complaint and summons were issued October 5, 2020. The

deadline to answer the complaint was October 26, 2020. The Clerk entered a default

against Defendants on October 27, 2020. [ECF NO. 9] and ordered the Plaintiff to

make the necessary showings for an entry of default judgment. Defendants moved to
    Case 5:20-cv-00647 Document 20 Filed 11/19/20 Page 2 of 6 PageID #: 127

set aside the default, claiming that defense counsel did not believe that Defendants

were served with the complaint and summons until October 7, 2020.

   III.     Legal Standard

         Rule 55(c) of the Federal Rules of Civil Procedure states that a court “may set

aside entry of default for good cause.” In assessing a motion to set aside an entry of

default, a district court is to consider (1) whether the moving party has a meritorious

defense to the action; (2) whether the moving party acted with reasonable

promptness; (3) the personal responsibility of the defaulting party; (4) any unfair

prejudice to the non-moving party; (5) whether there is a history of dilatory action;

and (6) the availability of sanctions less drastic. Colleton Preparatory Acad., Inc. v.

Hoover Universal, Inc., 616 F.3d 413, 417 (4th Cir. 2010); Payne ex rel. Estate of

Calzada v. Brake, 439 F.3d 198, 204–05 (4th Cir. 2006).

         The Fourth Circuit has “repeatedly expressed a strong preference that, as a

general matter, defaults be avoided and that claims and defenses be disposed of on

their merits.” Colleton, 616 F.3d at 417. Notably, the “good cause” standard for setting

aside an entry of default pursuant to Rule 55(c) is less onerous than the “excusable

neglect” standard for setting aside a default judgment pursuant to Rule 60(b). Id. at

420.

   IV.      Discussion

         Defendants addressed the factors that this Court is to consider in its Motion to

Set Aside Default. The multi-factor approach favors setting aside the Clerk’s entry of

default in this case.



                                             2
   Case 5:20-cv-00647 Document 20 Filed 11/19/20 Page 3 of 6 PageID #: 128

      a. Meritorious Defense

      The first factor, whether the moving party has presented a meritorious

defense, weighs against setting aside the entry of default. To find a meritorious

defense, “the defaulting party must proffer evidence which, if believed, would permit

the factfinder to find for the defaulting party after a trial on the merits, or would

establish a valid counterclaim.” Burton v. TJX Cos., No. 3:07-CV-760, 2008 WL

1944033, at *3 (E.D. Va. May 1, 2008) (citing Augusta Fiberglass Coatings, Inc. v.

Fodor Contracting Corp., 843 F.2d 808, 812 (4th Cir. 1988)). There must be facts to

support the defense, not just conclusory statements. Id.

      Here, Plaintiff alleges that Defendants falsified an arrest warrant. Defendants

deny this charge but have not presented factual evidence beyond conclusory

statements that the criminal complaint did not contain false information. This factor

therefore weighs against setting aside the default.

      b. Reasonable Promptness

      Whether a party has acted reasonably promptly to set aside an entry of default

must be determined “in light of the facts and circumstances of each occasion . . . .”

United States v. Moradi, 673 F.2d 725, 727 (4th Cir. 1982). District courts in the

Fourth Circuit have found that a defendant acted reasonably promptly when waiting

seventeen, twenty-one, and thirty-two days after default was entered before

attempting to set it aside. See United States v. $10,000.00 in U.S. Currency, No. 1:00-

cv-0023, 2002 WL 1009734, at *3 (M.D.N.C. Jan. 29, 2002); Esteppe v. Patapsco &

Back Rivers R.R. Co., No. H-00-3040, 2001 WL 604186, at *4 (D. Md. May 31, 2001);

Wainwright's Vacations, LLC v. Pan Am. Airways Corp., 130 F. Supp. 2d 712, 718 (D.
                                          3
    Case 5:20-cv-00647 Document 20 Filed 11/19/20 Page 4 of 6 PageID #: 129

Md. 2001). The Fourth Circuit has held that a movant “did not act promptly” by filing

a motion to set aside an entry of default approximately two and one-half months after

the default was entered. Consol. Masonry & Fireproofing, Inc. v. Wagman Constr.

Corp., 383 F.2d 249, 251 (4th Cir. 1967).

       In this case, default was entered by the Clerk on October 27, 2020. Defendants

filed their Answer on October 28, believing that to be the answer deadline.

Defendants promptly moved to set aside the default on November 2.

       c. Personal Responsibility of the Defaulting Party

       The court finds that the personal responsibility factor weighs in favor of setting

aside the entry of default. “[T]he Fourth Circuit has recognized that attorney

inaction—without some sort of attendant fault of the defendant, personally—leads to

a finding of no personal responsibility of the defaulting party.” Pearson v. Giles

Industr., Inc. No. 3:13-19629, 2013 WL 6048714, at *2 (S.D. W. Va. Nov. 13, 2013).

Here, there is no indication that Defendants were personally responsible for the entry

of default. In its Motion, Defendants state that service was improper. Plaintiff

responds that Defendants’ counsel received a courtesy copy of the complaint the day

it was filed. In any event, I cannot find that Defendants were personally responsible

for the entry of default.

       d. Prejudice to Non-movant

       The non-defaulting party bears the burden of showing prejudice. Combustion

Sys. Sales, Inc. v. Eastern Metal Prods. & Fabricators, Inc., 112 F.R.D. 685, 691

(M.D.N.C. 1986). Here, Plaintiff has not indicated any prejudice, and the court does

not find that the Plaintiff will be prejudiced if the default is set aside. “In the context
                                            4
    Case 5:20-cv-00647 Document 20 Filed 11/19/20 Page 5 of 6 PageID #: 130

of a motion to set aside an entry of default, . . . delay in and of itself does not constitute

prejudice to the opposing party.” Colleton, 616 F.3d at 418. Accordingly, this factor

weighs in favor of setting aside the default.

       e. History of Dilatory Action

       Nothing in the record indicates any previous history of dilatory action by

Defendants, and no party has asserted that there is a history of dilatory action. Thus,

the court finds that this factor weighs in favor of setting aside the default.

       f. Less Drastic Sanctions

       Finally, the court briefly considers the availability of less drastic sanctions as

an alternative to the entry of default. Though neither party has suggested alternative

sanctions, less drastic sanctions are available. See, e.g., Lolatchy v. Arthur Murray,

Inc., 816 F.2d 951, 953 (4th Cir. 1987) (holding that when a party defaults, an award

of fees and costs is an appropriate lesser sanction). The court finds, however, that less

drastic sanctions—while available—are inappropriate in this case. Nonetheless, this

factor weighs in favor of setting aside the default.

       g. Totality of Factors

       While the court finds that Defendants have failed to set forth a meritorious

defense, the court also finds that the remaining factors weigh in favor of setting aside

the entry of default, particularly where, as here, Plaintiff does not oppose the Motion.

Even with conflicting considerations, “[a]ny doubts about whether relief should be

granted should be resolved in favor of setting aside the default so that the case may

be heard on the merits.” Tolson v. Hodge, 411 F.2d 123, 130 (4th Cir. 1969). The court

finds that there is good cause to vacate the entry of default in Synchrony’s favor.
                                              5
   Case 5:20-cv-00647 Document 20 Filed 11/19/20 Page 6 of 6 PageID #: 131

   V.      Conclusion

        For the foregoing reasons, Defendants’ Motion to Set Aside Default [ECF No.

14] is GRANTED. The court ORDERS that the entry of default [ECF No. 9] be SET

ASIDE. The court further ORDERS that Defendants’ answer to the Complaint [ECF

No. 11] be accepted as filed.

        Plaintiff’s Motion to Continue the deadline for undertaking the required acts

to facilitate the entry of a default judgment [ECF No. 18] is DENIED as MOOT.

        The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party.

                                        ENTER:      November 19, 2020




                                          6
